Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 1 of 17




                                                           EXHIBIT 1
        Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 2 of 17




                       SETTLEMENT AGREEMENT AND RELEASE

       This Settlement Agreement and Release (“Agreement”) is hereby entered into by and

between plaintiff Anyeliza Santana (“Plaintiff”), on the one hand, and defendants PUNY Corp

d/b/a Perfumes Unlimited of New York Inc (“Perfumes Unlimited”) and Amolak Khanchandani,

on the other hand (collectively, “Defendants” and, collectively with Plaintiff, the “Parties”).

       WHEREAS, on February 21, 2020, Plaintiff initiated legal action against Defendants in

the United States District Court for the Southern District of New York, entitled Santana v. PUNY

Corp et al. [Case No. 1:20-cv-01578-AJN], in which Plaintiff alleged violations of the Fair Labor

Standards Act (“FLSA”) and the New York Labor Law (“NYLL”) (the “Litigation”);

       WHEREAS, Defendants expressly deny any wrongdoing related to the allegations in the

Litigation, including any violations of the FLSA and NYLL;

       WHEREAS, the Parties have agreed that it is in their mutual interest to avoid further costs

of litigation, to resolve fully and finally all of their disputes asserted in the Litigation, upon the

terms and conditions more fully set forth herein;

       WHEREAS, Plaintiff and her counsel analyzed and evaluated the merits of the claims

made against Defendants in the Litigation, and based upon their analysis and evaluation of a

number of factors, and recognizing the substantial risks of litigation, including the possibility that

the Litigation, if not settled now, might not result in any recovery or might result in a recovery less

favorable, and that any recovery would not occur for several years, Plaintiff and her counsel are

satisfied that the terms and conditions of this Agreement are fair, reasonable, and adequate.

       NOW THEREFORE, in consideration of the mutual promises and covenants contained

herein, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows:

    1. No Admission of Liability. The Parties agree that neither this Agreement nor the




                                                  1
  Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 3 of 17




   furnishing of the consideration for this Agreement shall in any way be construed as an

   admission by Defendants of any liability or any act of wrongdoing whatsoever against

   Plaintiff. Rather, this Agreement constitutes the good faith settlement and release of

   disputed claims, and it is acknowledged and agreed by the Parties that this Agreement is

   being entered into to avoid the further burden, expense, delay and uncertainty of litigation.

2. Dismissal of Litigation. The Parties agree that, upon executing the Agreement, the

   Parties, through their attorneys, shall execute a Stipulation of Discontinuance, with

   prejudice, of the Litigation, with each party bearing its own fees and costs, in the form

   annexed hereto as Exhibit A. The Parties agree that Defendants’ counsel will hold the

   Stipulation of Discontinuance in escrow and will not file the Stipulation of Discontinuance

   with the Court unless and until the Court issues an Order approving the Agreement in its

   entirety, at which time Defendants’ counsel may file the Stipulation of Discontinuance

   with the United States District Court, Southern District of New York, without further

   notice.

3. Settlement Payment. In exchange for the promises set forth herein, Defendants agree that

   they will deliver to Plaintiff’s counsel the sum of Fifteen Thousand Dollars and No Cents

   ($15,000.00) (the “Settlement Payment”) within ten (10) business days after the Court

   issues an Order approving this Agreement. The Settlement Payment will be paid and

   characterized as follows:

              i. One check in the amount of Four Thousand Eight Hundred Sixteen Dollars

                 and Thirty-Three Cents ($4,816.33), less required payroll deductions and

                 other applicable withholdings, as full and complete satisfaction for any




                                            2
  Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 4 of 17




                 alleged unpaid compensation sought against Defendants, payable to

                 “Anyeliza Santana” and documented on an IRS Form W-2;

             ii. One check in the amount of Four Thousand Eight Hundred Sixteen Dollars

                 and Thirty-Four Cents ($4,816.34), as full and complete satisfaction of all

                 claims of alleged liquidated damages sought against Defendants, payable to

                 “Anyeliza Santana” and documented on an IRS Form 1099; and

            iii. One payment in the amount of Five Thousand Three Hundred Sixty Seven

                 Dollars and Thirty-Three Cents ($5,367.33), as payment of any and all

                 attorneys’ fees, costs and disbursements incurred by Plaintiff in connection

                 with the Litigation and the negotiation and execution of this Agreement,

                 payable to “Katz Melinger PLLC” and documented on an IRS Form 1099.

4. Indemnification. Plaintiff agrees to indemnify and hold Defendants harmless against

   any and all tax liabilities, claims, damages, and costs, including reasonable attorneys’

   fees that Defendants may incur as a result of Plaintiff’s failure to pay any taxes on the

   Settlement Payment. To the extent any payment is required by this Agreement to be

   paid under IRS Forms W-2 with appropriate deductions and withholdings, Plaintiff

   shall bear no responsibility for or in connection with the failure of any of the

   Defendants to make any employers’ contributions to payroll taxes related to such

   portions of the Settlement Payment.

5. Delivery of Payments. The portions of the Settlement Payment made payable to Plaintiff

   shall be delivered to Plaintiff’s counsel at 280 Madison Avenue, Suite 600, New York,

   New York 10016. The portion of the Settlement Payment made payable to Katz Melinger

   PLLC shall be delivered via wire transfer pursuant to the instructions annexed hereto as




                                          3
  Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 5 of 17




   Exhibit B.

6. Default, Notice, and Cure. In the event that the Settlement Payment is not paid by the

   payment date set forth above, or any check fails to clear (i.e., bounces) on its respective

   payment date, Plaintiff’s counsel shall serve a written notice (“Default Notice”) upon

   counsel for Defendants, via email at rnovitz@cmlawfirm.com and via USPS First Class

   Mail addressed to Rondiene Novitz, Esq., Cruser, Mitchell, Novitz, Sanchez, Gaston &

   Zimet LLP, 341 Conklin Street, Farmingdale, New York 11735. Defendants shall have

   ten (10) business days from the date of receipt of the Default Notice to cure the default by

   making such payment. Upon Defendants’ failure to cure a default within ten (10) business

   days of delivery of the Default Notice, counsel for Plaintiff may immediately file the

   Affidavits of Confession of Judgment annexed hereto as Exhibit C. Following

   Defendants’ timely delivery of the Settlement Payment as set forth in Paragraph 3, and

   upon Plaintiff’s counsel’s confirmation that the delivered Settlement Payment has cleared

   (i.e., not bounced), Plaintiff’s counsel shall destroy the Affidavits of Confession of

   Judgment.

7. Release of Claims. In exchange for the Settlement Payment set forth in Paragraph 3 and

   consistent with Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015),

   Plaintiff knowingly and voluntarily releases and forever discharges (i) all wage and hour

   claims against Defendants and all of their parents, affiliates, subsidiaries, officers,

   directors, supervisors, employees, agents, heirs, executors, administrators, assigns,

   beneficiaries, and representatives (collectively, the “Releasees”) that have been brought,

   or could have been brought based on the allegations in the operative complaint in the

   Litigation, under the FLSA or the regulations thereunder, from the beginning of her




                                           4
  Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 6 of 17




   employment with Defendants through the Effective Date of this Agreement (as hereinafter

   defined); (ii) wage and hour claims against the Releasees that have been brought, or could

   have been brought based on the allegations in the operative complaint in the Litigation,

   under the NYLL and regulations thereunder, from the beginning of her employment with

   Defendants through the Effective Date of this Agreement; (iii) wage statement and wage

   notice (“notice and recordkeeping”) claims against the Releasees that have been brought,

   or could have been brought based on the allegations in the operative complaint in the

   Litigation, under the NYLL and regulations thereunder, from the beginning of her

   employment with Defendants through the Effective Date of this Agreement; and (iv)

   statutory and common law claims for breach of contract, unjust enrichment and other

   common law claims relating to wage and hour and/or notice and recordkeeping claims

   against the Releasees that have been brought, or could have been brought based on the

   allegations in the operative complaint in the Litigation, under the NYLL and regulations

   thereunder, from the beginning of her employment with Defendants through the Effective

   Date of this Agreement.

         Nothing in this Agreement shall constitute a waiver of any rights to enforce the

   terms of this Agreement or waiver of claims that cannot be legally waived or of claims

   that arise after the date this Agreement is executed.

8. Neutral References. Defendants agree that, in response to any reference request

   concerning Plaintiff, Defendants shall only provide Plaintiff’s dates of employment and

   job title(s) from her employment with Defendants.

9. Governing Law. This Agreement is to be construed and governed under the laws of the

   State of New York, without regard to its choice of law considerations and shall bind the




                                            5
  Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 7 of 17




   Parties and their respective heirs, estates, successors, and assigns. If any provision is

   determined by a court of competent jurisdiction to be invalid or unenforceable, the

   remaining provisions shall continue in full force and effect notwithstanding. Plaintiff

   acknowledges that she has not previously transferred, assigned, or conveyed any right or

   claim released in this Agreement. Should either party initiate legal action to enforce the

   terms of this Agreement, the prevailing party in any such action shall be entitled to

   reasonable attorneys’ fees and costs.

10. Severability. Should any part of this Agreement be declared by a court of competent

   jurisdiction to be illegal or invalid, the remainder of the Agreement shall remain valid and

   in effect, with the invalid provision deemed to conform to a valid provision most closely

   approximating the intent of the invalid provision, or, if such conformity is not possible,

   then the invalid provision shall be deemed not to be a part of the Agreement.

11. Attorneys’ Fees and Costs. It is further agreed that each party shall bear its own costs

   and attorneys’ fees incurred in negotiating and preparing this Agreement and in

   connection with the Litigation, except as otherwise specifically enumerated above.

12. Voluntary Settlement. The Parties hereby represent and warrant that they have entered

   into this Agreement of their own free will and accord. The Parties further represent and

   warrant that they have reviewed every term of this Agreement with counsel of their

   choosing; that the terms of this Agreement have been translated to each Party in his or her

   native language, if appropriate; and that by executing this Agreement, the Parties fully

   understand each term included herein and every right and obligation attributed to any

   Party under this Agreement.

13. Venue. The Parties hereto acknowledge that this Agreement is enforceable only in the




                                           6
  Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 8 of 17




   federal and state courts of New York. Plaintiff and Defendants hereby waive any pleas of

   improper jurisdiction or venue in the United States District Court for the Southern District

   of New York, and hereby specifically authorize any action brought upon the enforcement

   of this Agreement to be commenced or filed in the United States District Court for the

   Southern District of New York, or any other court or agency of proper jurisdiction in the

   State of New York.

14. No Other Representations or Agreements. The Parties acknowledge that, except as

   expressly set forth herein, no representations of any kind or character have been made by

   any other party or parties, agents, representatives, or attorneys, to induce the execution of

   this Agreement. This Agreement constitutes a single integrated contract expressing the

   entire agreement of the Parties hereto. There is no other agreement or understanding,

   written or oral, expressed or implied, among the Parties hereto concerning the subject

   matter hereof, except the agreements set forth in this Agreement.

15. No Modification Except In Writing. This Agreement cannot be modified or changed

   except by a writing, signed by the parties, with specific reference to this Agreement.

16. Construction. The language of this Agreement shall in all cases be construed as a whole,

   according to its fair meaning, and not strictly for or against any of the Parties.

17. Execution In Counterparts. This Agreement may be executed in counterparts by

   each Party and each executed Agreement, when taken together, shall constitute a

   complete Agreement. Facsimile, electronic, e-signed, scanned, and photocopied

   signatures shall be deemed originals for purposes of this Agreement.

18. Retention of Jurisdiction. The Parties shall jointly request that the United States

   District Court for the Southern District of New York retain jurisdiction over the Litigation




                                            7
Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 9 of 17
        Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 10 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
ANYELIZA SANTANA,

                                             Plaintiff,
                                                                               Case No.: 1:20-cv-01578
                                -against-

 PUNY CORP d/b/a PERFUMES UNLIMITED OF NEW
 YORK INC and AMOLAK KHANCHANDANI,

                                             Defendants.
--------------------------------------------------------------------------X

             STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

        WHEREAS, on February 21, 2020, Plaintiff filed a Complaint against Defendants

asserting claims pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and

the New York Labor Law (“NYLL”);

        WHEREAS, the parties reached a settlement of this action and Plaintiff’s claims through

arms-length negotiations and have entered into a Settlement Agreement and Release, filed on the

Court’s docket (the “Agreement”), formally memorializing the Parties’ settlement; and

        WHEREAS, the terms of the Agreement, which are incorporated herein by reference, have

been reviewed and scrutinized by the Court and are approved and considered a fair and reasonable

resolution of, inter alia, a bona fide dispute over a provision or provisions of the FLSA and NYLL;

        WHEREAS, the Court shall retain jurisdiction to enforce the terms of the Agreement, the

dismissal is subject to Plaintiff’s motion to reopen the case and/or enforce the Agreement;

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for the Parties, and ordered by this Court, that this action be hereby dismissed and

discontinued in its entirety, with prejudice, pursuant to Rule 41(a)(2) of the Federal Rules of

Civil Procedure. A copy of the signatures on this Stipulation serve the same purposes as an



                                                          1
      Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 11 of 17




original signature.


Dated: New York, New York                      Dated: Farmingdale, New York
       June __, 2020                                  June __, 2020

                                              CRUSER, MITCHELL, NOVITZ,
 KATZ MELINGER PLLC                           SANCHEZ, GASTON & ZIMET LLP


 By _____________________________            By
     Nicola Ciliotta                              Rondiene E. Novitz
     280 Madison Avenue, Suite 600                341 Conklin Street
     New York, New York 10016                     Farmingdale, New York 11735
     (212) 460-0047                               (516) 586-8513
     nciliotta@katzmelinger.com                   rnovitz@cmlawfirm.com
     Attorneys for Plaintiff                      Attorneys for Defendants




So Ordered:




                                     2
Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 12 of 17
      Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 13 of 17




favor of the plaintiff, Anyeliza Santana (“Plaintiff”), and against PUNY Corp d/b/a Perfumes

Unlimited of New York Inc, in the amount of Forty-Five Thousand Dollars and Zero Cents

($45,000.00).

           4.        I, on behalf of Perfumes Unlimited, authorize entry of the aforementioned

judgment in New York County, New York.

           5.        The sums confessed pursuant to this Affidavit of Judgment by Confession are

justly due and owing to Plaintiff under the following circumstances:

                a.   Plaintiff entered into the Agreement with Perfumes Unlimited to settle

           Plaintiff’s claims brought in the Litigation, including claims for violations of the Fair

           Labor Standards Act and the New York Labor Law. Under the Agreement, which

           settled the Litigation, Perfumes Unlimited promised to pay Plaintiff the principal sum

           of Fifteen Thousand Dollars ($15,000.00), as set forth in Paragraph 3 of the Agreement.

                b.   Perfumes Unlimited expressly agreed to confess a judgment of Forty-Five

           Thousand Dollars and Zero Cents ($45,000.00), which exceeds the amount owed to

           Plaintiff under the Agreement, in consideration for Plaintiff’s agreement to file a

           Stipulation of Discontinuance with Prejudice in the Litigation prior to receiving all of

           the monies to which Plaintiff was owed under the Agreement.

                c.   The Forty-Five Thousand Dollars and Zero Cents ($45,000.00) confessed

           under this Affidavit of Judgment by Confession approximates the damages to which

           Plaintiff would be entitled were she to prevail on all of her claims in the Litigation.

                d.   In order to secure Perfumes Unlimited’s obligations under the Agreement,

           Perfumes Unlimited agreed to deliver this Affidavit of Judgment by Confession to

           counsel for Plaintiff as part of the Agreement.




                                                 2
Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 14 of 17
Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 15 of 17
          Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 16 of 17




(“Plaintiff”), and against me, Amolak Khanchandani, in the amount of Forty-Five Thousand

Dollars and Zero Cents ($45,000.00).

             12.        I authorize entry of the aforementioned judgment in Hudson County, New

Jersey.

             13.        The sums confessed pursuant to this Affidavit of Judgment by Confession are

justly due and owing to Plaintiff under the following circumstances:

                   a.   Plaintiff entered into the Agreement with me to settle Plaintiff’s claims brought

             in the Litigation, including claims for violations of the Fair Labor Standards Act and

             the New York Labor Law. Under the Agreement, which settled the Litigation, I

             promised to pay Plaintiff the principal sum of Fifteen Thousand Dollars ($15,000.00),

             as set forth in Paragraph 3 of the Agreement.

                   b.   I expressly agreed to confess a judgment of Forty-Five Thousand Dollars and

             Zero Cents ($45,000.00), which exceeds the amount owed to Plaintiff under the

             Agreement, in consideration for Plaintiff’s agreement to file a Stipulation of

             Discontinuance with Prejudice in the Litigation prior to receiving all of the monies to

             which Plaintiff was owed under the Agreement.

                   c.   The Forty-Five Thousand Dollars and Zero Cents ($45,000.00) confessed

             under this Affidavit of Judgment by Confession approximates the damages to which

             Plaintiff would be entitled were she to prevail on all of her claims in the Litigation.

                   d.   In order to secure my obligations under the Agreement, I agreed to deliver this

             Affidavit of Judgment by Confession to counsel for Plaintiff as part of the Agreement.

             14.        I waive all defenses, except actual payment, to the entry of judgment against

me in the amount of Forty-Five Thousand Dollars and Zero Cents ($45,000.00).




                                                     5
Case 1:20-cv-01578-RWL Document 15-1 Filed 07/19/20 Page 17 of 17
